Citation Nr: 1513192	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 109	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for loss of vision (eye disability).

2.  Entitlement to service connection for shoulder bursitis (shoulder disability).

3.  Entitlement to nonservice-connected pension.



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1973 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled January 2014 hearing by letter in December 2013, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

The issues of entitlement to service connection for a shoulder disability and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates that Veteran does not have a current eye disability that is related to service. 


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in an August 2011 letter. 

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained.  Additionally, the Veteran was afforded a VA eye examination in 2011.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Analysis

The Veteran contends that he was exposed to chemicals in connection with his duties as an entomology specialist.  In his substantive appeal, he stated that his in-service eye injury was due to a chemical burn.  He alleges the treatment in service described as resulting from a sunlamp was actually the chemical burn.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service treatment records dated in July 1975 show that the Veteran was treated for bilateral corneal burns.  A July 1975 clinical record reflects that the Veteran had ultraviolet keratitis to both eyes.  It was noted that the Veteran fell asleep under a sun lamp for an unknown length of time.  A subsequent medical care record dated in July 1975 noted that the Veteran's ultraviolet keratitis had resolved. 

The Veteran was afforded a VA eye examination in September 2011.  The report reflects a review of the Veteran's claims file and service treatment records.  The Veteran's visual acuity at far with best correction was 20/20, bilaterally.  His best correctable visual acuity at near was 20/20, bilaterally.  The Veteran was diagnosed with refractive error, farsighted, physiologic that corrected to 20/20 and anatomical narrow angles.  The examiner opined that there was no loss of vision found.  He stated that there was no pathologic eye condition which was or could be a continuation of the eye condition which occurred in service.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for an eye disability.  The record contains no competent opinion linking the Veteran's eye condition to his active service.  The VA examiner diagnosed the Veteran with refractive error and anatomical narrow angles.  Congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  As such, the diagnosed refractive error is not a disability for which service connection can be established.  

Further, the VA examiner opined that there was no loss of vision and no current pathologic eye condition which could be a continuation of the eye condition which occurred in service.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).    There is no medical opinion to the contrary.

While the Veteran contends that he has an eye disability that is related to his military service, there is no indication that he has specialized training in diagnosing eye disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of eye disorders requires medical testing and training to identify.  Thus, his contention is not a competent medical opinion.  The Board accords significantly greater probative value to the opinion rendered by the VA examiner. 

Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for an eye disability is not warranted.


ORDER

Entitlement to service connection for an eye disability is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the remaining claims on appeal.

Regarding the Veteran's claim for service connection for a shoulder disability, service treatment records do not indicate any complaints or treatment for a shoulder injury while in service.  Nonetheless, he has asserted that he injured his shoulder when a 75 gallon sprayer slipped of a jack stand and he had to extend his arms to hold it up so that it would not fall.  

VA treatment records dated in August 2011 show MRI results which reflect marked glenohumeral cartilage loss and joint space narrowing with bone on bone configuration.  Mild supraspinatus and subscapularis tendinosis was found, as well as mild extra-articular bicipital tenosynovitis.  In an October 2012 note, a VA doctor stated that the Veteran had end stage degenerative shoulder joint disease with bone on bone.  He also stated that the Veteran was unable to perform his line of employment (iron work/construction) due to the limited use of his arms.

In light of the above, the Board finds that a VA examination and medical opinion is necessary concerning the Veteran's claimed shoulder disability.  

Regarding the Veteran's claim for nonservice-connected pension, a July 2012 VA treatment report noted the Veteran was reporting shoulder pain at night and "on the job," suggesting the Veteran may have been employed at that time.  The Veteran's application for pension did not report whether the Veteran was working and if he had earned income from employment.  Accordingly, updated income information for the period of the claim is needed. 

The Board also notes that an examination has not been conducted to assess whether the Veteran's disabilities render him unemployable for nonservice-connected pension purposes.  Thus, unless he is working and/or his income exceeds pension limits, a VA general medical examination should be conducted. 

Ongoing medical records must also be obtained in light of the remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since March 2013 and associate them with the claims file.

2.  Schedule the Veteran for a VA joint examination to address the claim for service connection for a shoulder disability.  The claim files must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether 
it is at least as likely as not (a 50 percent or greater probability) that any shoulder disability is related to his active service, to include the Veteran's report of injuring his shoulder when a 75 gallon sprayer slipped of a jack stand and he had to extend his arms to hold it up so that it would not fall.  The examination report must include a complete rationale for all opinions expressed. 

3.  Provide the Veteran with the appropriate income form(s) to obtain information about any earned income he has received during the course of the claim.  

4.  If the Veteran otherwise meets the income criteria for nonservice-connected pension, schedule him for a VA general medical examination to determine whether he suffers from disabilities which render him permanently and totally disabled for nonservice-connected pension purposes.  The claims file must be made available to and reviewed by the examiner.  



5.  After conducting any additional development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and offer an appropriate period to respond before the case is returned the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


